Citation Nr: 0932832	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asbestosis.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to the Veteran's service-
connected arthritis of the left knee.

4.  Entitlement to an initial increased rating for arthritis 
of the left knee, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned at a February 
2009 video hearing at the Cleveland, Ohio, RO.  A transcript 
of the hearing is of record.

As will be further addressed below, the Board notes that the 
issue of entitlement to service connection for a shoulder 
disorder was withdrawn during the February 2009 video hearing 
at the Cleveland RO.

Although it appears that the RO reopened the Veteran's 
previously disallowed claim of entitlement to service 
connection for asbestosis in a September 2007 rating decision 
and readjudicated the claims on the merits, the Board notes 
that it is not bound by such decision.  Rather, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The issues of entitlement to an initial increased rating for 
arthritis of the left knee currently rated as 10 percent 
disabling and entitlement to service connection for a low 
back disorder, to include as secondary to the Veteran's 
service-connected arthritis of the left knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  At the February 2009 video hearing at the Cleveland RO, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew the appeal of the issue of entitlement to 
service connection for a right shoulder disorder.

2.  An April 2006 RO decision denied the appellant's claim 
for entitlement to service connection for asbestosis.  

3.  Evidence associated with the claims file after the last 
final denial in April 2006 is new evidence, however, 
considered with the previous evidence of record, it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim and is therefore not material.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for a right shoulder disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  The April 2006 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  Evidence received since the April 2006 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for asbestosis is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in May 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  This letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The May 2007 letter 
provided this notice to the Veteran.  

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the May 2007 letter provided this notice to the Veteran.

The Board observes that the May 2007 letter was sent to the 
Veteran prior to the September 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2008); See Pelegrini v. Principi, 18 
Vet. App. 112 (2004), Kent, supra, and Dingess, supra.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  There is no duty 
to provide an examination until after a claim has been 
reopened.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I.  Dismissal:  Shoulder Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issue of entitlement to service connection for a right 
shoulder disorder; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue and the appeal is dismissed.

II.  New and Material Evidence:  Asbestosis

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for asbestosis.  This claim 
is based upon the same factual basis as his original claim of 
entitlement to service connection for asbestosis, which was 
denied in the April 2006 RO rating decision.  As such, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran's initial claim of entitlement to service 
connection for asbestosis was denied by an RO rating decision 
dated in April 2006.  This rating decision indicates that the 
basis for the RO's denial was a lack of evidence that the 
Veteran was currently suffering from a disability related to 
asbestos exposure.  The evidence under consideration, at the 
time of the prior denial consisted of the Veteran's service 
treatment records dating from October 1980 to October 1984; 
the Veteran's claim for service connection for asbestosis; an 
October 2005 statement from the Veteran; and VAMC in Erie 
outpatient treatment reports dating from September 2001 to 
January 2006.  The Veteran did not timely appeal this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  The Veteran filed a 
request in May 2007 to reopen this previously disallowed 
claim, and in the September 2007 rating decision, the RO 
granted the Veteran's request to reopen, but denied his claim 
for service connection for asbestosis because the Veteran 
failed to provide any new and material evidence showing that 
the Veteran had a disability related to asbestos exposure.  
The Veteran timely appealed the RO's September 2007 decision.  
Id.

In relation to the Veteran's appeal of the RO's September 
2007 decision, additional evidence was associated with the 
claims file, including:  VAMC Erie outpatient treatment 
reports dating from January 2006 through December 2006 and 
VAMC Cleveland treatment reports dating from March 2007 to 
August 2007.  
The Board has carefully reviewed the newly submitted 
evidence.  And while such evidence is considered new, it is 
not material.  More specifically, it does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.

In order to warrant service connection for asbestosis the 
Veteran would have to show (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

In addition to the general rules of service connection noted 
above, service connection for asbestosis requires evidence 
indicating that the Veteran has a disability that resulted 
from exposure to asbestos.  There is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations in regard to such 
claims.  However, the VA Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), 
provides information concerning claims for service connection 
for disabilities resulting from asbestos exposure.  The date 
of this amended material is December 13, 2005.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must analyze an appellant's claim for service 
connection for asbestosis or asbestos-related disabilities 
under the appropriate administrative guidelines.  Ennis v. 
Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 
428 (1993).  

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not:  (1) service records 
demonstrate the Veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the Veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors.  Id. at Subsection (h).  
The Veteran's original request for service connection was 
denied because of a lack of current disability that could be 
related to asbestos exposure.  Therefore any evidence, in 
order to be considered new and material would have to provide 
specific information that could be used to identify a 
disability related to exposure to asbestos.

The Board acknowledges that new evidence was obtained in 
regards to the Veteran's claim for asbestosis.  The VAMC 
Cleveland treatment reports contain a March 2007 report of a 
chest x-ray that reveals a normal chest, with mediastinal 
structures in the midline, a heart within normal limits, no 
evidence of infiltrate, effusion or pneumothoraces present, 
and visualized bony structures that appear grossly 
unremarkable.  The Board finds that this evidence is new as 
it has not been previously considered.  However, as will be 
explained below, the evidence, while new, is not material.

With respect to the basis for the September 2007 RO denial, 
the Board observes that none of the newly submitted evidence 
verifies that the Veteran has a disability related to 
asbestos exposure.  As stated above, any new evidence 
produced would have to verify the Veteran's claimed 
disability that resulted from asbestos exposure in order to 
be considered material.  The new evidence produced fails to 
provide any verification of a current disability resultant of 
asbestos exposure.  Therefore, the Board finds that the new 
evidence provided by the Veteran does not meet the above 
stated requirement and therefore cannot be considered 
material. 

In light of the above, the Board finds that the evidence 
obtained in conjunction with the Veteran's request to reopen 
his previously disallowed claim, while new, is not material.  
In this regard, none of the evidence associated with the 
record since the April 2006 decision provides evidence of a 
current disability resultant of exposure to asbestos.  Since 
none of the newly submitted evidence pertains to the reason 
for the prior denial nor raises the reasonable possibility of 
substantiating the Veteran's underlying claim, his request to 
reopen the previously disallowed claim of entitlement to 
service connection for asbestosis is denied.  38 C.F.R. § 
3.156(a).




ORDER

The issue of entitlement to service connection for a right 
shoulder disorder is dismissed.

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for asbestosis is 
denied.


REMAND

I.  Increased Rating:  Arthritis Left Knee 

The Veteran is service-connected for arthritis left knee, 
currently evaluated as 10 percent disabling.  In a September 
2007 rating decision, the RO relied on a May 2005 
compensation and pension (C&P) examination in assigning the 
Veteran's 10 percent evaluation.  However, at the February 
2009 Board hearing, the Veteran asserted that his condition 
has increased in severity since the May 2005 C&P examination.  
Therefore, a new C&P examination is warranted.  See 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

II.  Service Connection:  Low Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a C&P 
examination in May 2007 that addressed the issue of the 
Veteran's low back disorder and its relation to active duty 
service, however, the examination did not address whether the 
Veteran's low back disorder is secondarily related to his 
service-connected left knee disability.  As such, the Board 
finds that a new examination is necessary to address the 
issue of secondary service connection for the Veteran's low 
back disorder as related to his service-connected left knee 
disability.  

With regard to providing a new VA examination, the Board 
notes that the Veteran testified at the February 2009 video 
hearing before the Board that his low back disorder has been 
worsened by his service-connected left knee disability.  In 
addition, the Veteran provides a February 2009 VAMC 
outpatient treatment report in which the examiner states that 
the Veteran's back pain is exacerbated by his service-
connected knee problems.  Therefore, the Board finds that the 
Veteran should be afforded a new examination to consider the 
effect of the Veteran's service-connected left knee 
disability on his low back disorder.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to 
determine the current nature and degree 
of severity of his service-connected 
left knee disability.  The claims file, 
to include a copy of this remand must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology, to include range of 
motion should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  
Application of 38 C.F.R. § 4.40 
regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint should 
be considered.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A complete 
rationale should be given for all 
opinions and conclusions expressed.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any back 
condition that may be present as well 
as any relation that condition might 
have to the Veteran's service connected 
left knee disability.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
examiner should specifically evaluate 
whether or not the Veteran's low back 
disorder is caused by or aggravated by 
the Veteran's service-connected left 
knee disability.  The claims file 
should be made available for review in 
connection with the examination.  The 
examiner should address whether or not 
any back condition found on examination 
was at least as likely as not (i.e., 
probability of 50 percent), related to 
the Veteran's military service.  In 
addition, the examiner should also 
address whether or not any back 
condition is at least as likely as not 
(i.e., probability of 50 percent), 
proximately due to or been chronically 
worsened by the Veteran's service 
connected knee disabilities.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, to include 
information regarding why the Veteran 
failed to meet the requirements for an 
extraschedular evaluation, and afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


